Title: From George Washington to Colonel Edward Wigglesworth, 19 March 1779
From: Washington, George
To: Wigglesworth, Edward


Sir,
Head Quarters. Middle Brook 19th March 1779.
I yesterday recd the inclosed Resolve of Congress accepting your resignation and directing me to give you a Certificate of your services, which I also inclose—I hope your success in the line of life which you are about to pursue will fully compensate for the losses you have sustained in the service of your Country and am Sir Your most obt Servt
Go: Washington
